Case: 21-40529     Document: 00516264371         Page: 1     Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         April 1, 2022
                                  No. 21-40529                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Aaron Fryman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:19-CR-4-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Aaron Fryman, federal prisoner # 75775-479, appeals the district
   court’s denial of his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A). He argues that he has shown extraordinary and compelling
   reasons warranting compassionate release given the risk a reinfection of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40529       Document: 00516264371         Page: 2    Date Filed: 04/01/2022




                                    No. 21-40529


   COVID-19 poses to him in light of his medical conditions, particularly his
   chronic asthma.
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion.            United States
   v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Fryman has not shown that
   the district court abused its discretion in finding that the 18 U.S.C. § 3553(a)
   factors weighed against his release. See id. at 693-64. Accordingly, the
   judgment of the district court is AFFIRMED. Fryman’s motion for
   appointment of counsel is DENIED. See United States v. Robinson, 542 F.3d
   1045, 1052 (5th Cir. 2008).




                                          2